Title: From George Washington to Col. Stephen Moylan, 23 July 1777 [letter not found]
From: Washington, George
To: Moylan, Stephen

Letter not found: to Col. Stephen Moylan, 23 July 1777. The dealer’s catalog says that a letter written by GW’s aide-de-camp Tench Tilghman and signed by GW “sends thanks for, ‘... the intelligence from your Spye. When you were sent down to line the Sound from Raway [sic] to Amboy, I never expected that you could make any opposition, as your force was so much divided. Your people were meant ... only to give an Alarm should the Enemy make any preparations to cross. But if you think you will be more secure with the assistance of 150 footmen, I desire you may apply to Colo. Dayton and try whether he can spare you so many without weakening his Guards too much. Endeavour by all means to obtain exact intelligence of the force left upon Staten Island, of what Corps they consist, their Numbers, and where they are Stationed. Whenever you

 move it will be at a Moments warning. I therefore hope you will always be ready ...’ In a postscript, Washington adds, ‘The Moment you hear that the fleet have left the Hook, let me know it, and which way they steer if it can be discovered”’ (Charles Hamilton Galleries, Auction no. 94, 29 Jan. 1976, item no. 18).